Citation Nr: 1413948	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-45 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the appellant may be established as a surviving spouse of the Veteran for VA benefits purposes.


REPRESENTATION

Appellant represented by:	John March, Veterans' Disabilty Advocate, Alpha Disability


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member was on active duty from November 1967 to October 1971.  He also had one month plus undocumented service.  He passed away in March 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 letter decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut.  After the appellant perfected her appeal, she provided testimony at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appeal is REMANDED to the RO. VA will notify the appellant if further action is required.


REMAND

The appellant has come to the VA asking that she be recognized as the Veteran's common-law wife and that she be granted Dependency and Indemnity Compensation (DIC) benefits.  The record reflects that the appellant and the service member were legally married from September 22, 1969, to September 28, 1989.  The record further indicates that the appellant and the Veteran obtained a divorce in the State of Connecticut; the effective date of that divorce was September 28, 1989.  A copy of dissolution of marriage was proffered as evidence by the appellant.  

A review of the divorce settlement reveals that the Veteran was named as the party at "fault" in the breakdown of the marriage.  The Veteran was ordered to pay alimony to the appellant until and at least July 2012.  As long as the Veteran was paying alimony, he was required to also maintain a life insurance policy with the appellant named as the beneficiary of said policy.  

The appellant has come before the VA claiming that while the Veteran and she had obtained a divorce in 1989, after the Veteran discovered that he had amyotrophic lateral sclerosis (ALS), the appellant provided care and comfort to the Veteran.  She has testified that she took the Veteran to doctor's appointments, provided assistance to him in his home, and performed other duties as required.  She has intimated that she and the Veteran once again cohabitated with one another and that when she visited the Veteran in hospital, the medical staff treated her as the Veteran's spouse - not his ex- or former spouse.  

To support her position, she has provided two "buddy" statements.  One statement is from a family friend who confirmed that the appellant provided care to the Veteran while he was suffering from ALS.  The second statement is from the appellant's former father-in-law.  In his statement, the father-in-law stated:

	. . . For a while [the Veteran] moved back in with Daryl and the family.  When he needed to get a lower level apartment [the appellant] and the family helped with caring for the place.

In other words, while the appellant may have cohabitated with the Veteran for a period of time, the appellant did not live with the Veteran after he moved into a different apartment due to his ALS.  Also of interest is the Veteran's death certificate which indicates that at the time of his death, the Veteran was divorced.  

While the appellant has averred that she and the Veteran participated in a common-law marriage, she has not provided documents that would confirm her assertions.  It is also unclear from the claims folder whether the appellant truly understands the need to submit these documents.  Her representative has argued that there is insufficient notice in this case.  Therefore, the Board will remand the claim to the RO so that the appellant may be given another chance to submit evidence that would support her claim. 

Accordingly, the case is REMANDED for the following actions: 

1.  The appellant should be notified of what evidence is required to establish the existence of a "deemed valid" common-law marriage under 38 C.F.R. §§ 3.52 and 3.205 (2013), to include asking her to submit documentation that she and the Veteran had been living together (as claimed by the appellant).  In conjunction with this development, the appellant must be advised of the provisions of 38 C.F.R. § 3.158 (a) (2013). 

2.  The RO should conduct a field investigation to conclusively determine whether, prior to the Veteran's death, the appellant and Veteran were in a relationship that could be a "deemed valid" common-law marriage.  The RO should interview neighbors, family, and/or friends of the Veteran and the appellant to determine whether the couple held themselves out to the community as being married during this time period. 

3.  The RO should take appropriate steps to obtain and associate with the claims file VA and private administrative medical records (i.e., intake forms, next-of-kind notification letters, etcetera) from the VAMCs and private medical facilities (including any nursing homes) from which the Veteran received services/treatment for the period of 1989 to 1998.  This information is requested for the purpose of identifying how the Veteran reported his marital status (i.e., single, widow, married, divorced), and if and how he presented the appellant to the VA or other medical facilities.  Of particular interest are the names of any individuals that the Veteran listed as the point-of-contact or next-of-kin that should be contacted in case of an emergency, or in the case of providing extraordinary care while hospitalized (resuscitation or nonrecuscitation orders). 

4.  The RO should contact the appellant and ask her to provide additional information with respect to the relationship between Veteran and herself.  She should also be requested to submit a statement as to whether or not she was aware that common law marriages were not recognized in the jurisdiction where she resided, and the reasons for this understanding.  The RO should advise the appellant that she can submit alternate evidence to support her claim, including statements from neighbors, employers, clergyman, landlords, etcetera.  Of interest are statements that provide substance to the appellant's assertions that she and the Veteran lived together as husband and wife or that they held themselves out to others as husband and wife.  Other documents which would go towards corroborating the appellant's assertions include billing statements or checking accounts, federal/state/local tax records, proofs of property ownership, etcetera, showing that the Veteran and the appellant lived together and held themselves out to the community that they were a couple.  The RO should further ask the appellant whether she continued to accept alimony, which is paid to a divorced spouse, from the Veteran after she entered into a post-divorce relationship with the Veteran.  Also, the appellant should be asked to provide the addresses in which she lived with the Veteran after they obtained their divorce, and she should also be asked about any breaks in cohabitation.

The RO is instructed to inform the appellant that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that the "duty to assist is not always a one-way street," and that the appellant has an obligation to actively participate in the retrieving of any information/documents pertinent to her claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In other words, the appellant should be advised that her lack of cooperation and the lack of any additional supporting documents from her may detrimentally affect her claim for benefits.  All obtained evidence should be included in the claims folder for future review.  If no additional evidence is received, this should be noted in the claims folder. 

5.  Thereafter, the RO should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


